Case 19-40015-mxm13 Doc 5 Filed 01/01/19             Entered 01/01/19 22:20:41         Page 1 of 1




                                               Certificate Number: 06531-TXN-CC-032097191


                                                              06531-TXN-CC-032097191




                    CERTIFICATE OF COUNSELING

I CERTIFY that on December 31, 2018, at 5:42 o'clock PM CST, Intha K Baggett
received from Allen Credit and Debt Counseling Agency, an agency approved
pursuant to 11 U.S.C. § 111 to provide credit counseling in the Northern District
of Texas, an individual [or group] briefing that complied with the provisions of 11
U.S.C. §§ 109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by telephone.




Date:   January 1, 2019                        By:      /s/Stephanie Kjetland


                                               Name: Stephanie Kjetland


                                               Title:   Credit Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. §§ 109(h) and 521(b).
